 
LIQUIDATING TRUST AGREEMENT


AGREEMENT AND DECLARATION OF TRUST, dated as of August 5, 2016 by and among
WINTHROP REALTY TRUST, an Ohio real estate investment trust (the “Company”) and
MICHAEL L. ASHNER, HOWARD GOLDBERG and CAROLYN TIFFANY (each, an “Initial
Trustee” and collectively, the “Initial Trustees” of the Trust).


WHEREAS, the Company's Board of Trustees (the “Board”) and the holders of a
majority of the Company’s common shares of beneficial interest previously
approved the dissolution of the Company pursuant to a Plan of Liquidation (the
“Plan”);


WHEREAS, the Plan provides, among other things, that the Board will cause the
Company to dispose of all of the assets of the Company, wind up its affairs, pay
or adequately provide for the payment of all of its liabilities and distribute
to, or for the benefit of, its Shareholders all of the Company's assets;


WHEREAS, the Plan further provides, among other things, that, if deemed
necessary, appropriate or desirable by the Board, in its absolute discretion, in
furtherance of the liquidation and distribution of the Company’s assets to the
Shareholders, the Board shall select one or more liquidating trustees, and the
Company shall transfer to such liquidating trustees, for the benefit of the
Shareholders under a liquidating trust, all of the Company’s assets as set forth
in a liquidating trust agreement between the Trustees and the Company; and
 
WHEREAS, the Board on July 28, 2016 approved this Agreement and the creation of
the Trust and authorized the Company’s officers to execute and take all
necessary action to perform this Agreement on behalf of the Company.


NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I


NAMES AND DEFINITIONS


1.1           Name and Principal Office.  The Trust shall be known as the
Winthrop Realty Liquidating Trust and shall be formed pursuant to the Ohio
Revised Code as an Ohio business trust.  The place where the principal office of
the Trust is to be located is 7 Bulfinch Place, Suite 500, Boston, Massachusetts
02114.


1.2           Defined Terms.  For all purposes of this instrument, unless the
context otherwise requires:


(a)           “Advisory Agreement” shall mean that certain Third Amended and
Restated Advisory Agreement, dated January 1, 2013 among the Company, WRT
Realty, L.P. and FUR Advisors LLC.
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           “Affiliate” of any Person means any entity that controls, is
controlled by, or is under common control with such Person.  As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.


(c)           “Agreement” shall mean this instrument as originally executed or
as it may from time to time be amended pursuant to the terms hereof.


(d)           “Beneficial Interest” shall mean each Beneficiary's proportionate
share of the Trust Assets determined by the ratio of the number of Units held by
such Beneficiary to the total number of Units held by all Beneficiaries.


(e)            “Beneficiary” shall mean each holder of Units.


(f)            “Board” shall have the meaning given to such term in the
Recitals.


(g)           “Claim” shall have the meaning given to such term in Section 11.3.


(h)           “Claiming Party” shall have the meaning given to such term in
Section 11.3.


(i)            “Code” shall mean the Internal Revenue Code of 1986, as amended.


(j)           “Company” shall have the meaning given to such term in the
Preamble.


(k)           “Effective Date” shall mean August 6, 2016 at 12:00 am (Eastern
Standard Time).


(l)           “Indemnified Person” shall have the meaning given to such term in
Section 7.5(a)(i).


(m)           “Independence Requirements” shall mean the requirements for a
person to be deemed “independent” under the rules of the New York Stock Exchange
as in effect on the Effective Date.


(n)           “Initial Trustees” shall have the meaning given to such term in
the Preamble.


(o)           “IRS” shall have the meaning given to such term in Section 2.2(c).


(p)           “Liabilities” shall mean all of the Company's unsatisfied debts,
claims, liabilities, commitments, suits and other obligations, whether
contingent or fixed or otherwise (including, without limitation, any costs and
expenses incurred or to be incurred in connection with the liquidation of the
Company), including, without limitation, the Advisory Agreement.
 
 
2

--------------------------------------------------------------------------------

 

 
(q)           “Person” shall mean an individual, a corporation, a partnership,
an association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.


(r)           “Plan” shall have the meaning given to such term in the Recitals.


(s)           “Record Date” shall mean August 1, 2016 at 4:00 p.m. (Eastern
Standard Time).


(t)           “Retained Assets” shall mean all of the Company's right, title and
interest in, to and under, all of the Company's assets, including, without
limitation, its unsold properties, accounts receivable, cash, securities,
claims, causes of action, contingent claims and reserves distributed to the
Trustees.


(u)           “Shareholders” shall mean the holders of record of the outstanding
Shares at the close of business on the Record Date.


(v)           “Shares” shall mean the Company’s common shares of beneficial
interest.


(w)           “Transfer Date” shall mean August 5, 2016 at 11:59 p.m. (Eastern
Standard Time).


(x)           “Treasury Regulations” means the final, temporary and proposed
Income Tax Regulations promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).


(y)           “Trust” shall mean the Trust created by this Agreement.


(z)           “Trust Assets” shall mean all the property held from time to time
by the Trustees under this Agreement, which initially shall consist of the
Retained Assets as of the Record Date (excluding any liquidating distributions
declared, but unpaid, having a record date prior to the Transfer Date), and in
addition, shall thereafter include all dividends, distributions, rents,
royalties, income, payments and recoveries of claims, proceeds and other
receipts of, from, or attributable to any assets held by the Trust, less any of
the foregoing utilized by the Trustees to pay expenses of the Trust, satisfy
Liabilities or to make distributions to the Beneficiaries pursuant to the terms
and conditions hereof.


(aa)           “Trust Party” shall have the meaning given to such term in
Section 11.3.


(bb)           “Trustees” shall mean the Initial Trustees under this Agreement
and any successors thereto, pursuant to and in accordance with the terms of this
Agreement.


(cc)           “Units” shall have the meaning given to such term in Section
3.1(a).
 
 
3

--------------------------------------------------------------------------------

 

 
ARTICLE II


GRANT TO AND NATURE OF TRANSFER


2.1           Grant.  The Trust shall commence on the Effective Date.  Effective
the Effective Date, the Company absolutely and irrevocably transfers grants,
delivers, releases, assigns and conveys to the Trustees, to be held in trust for
the benefit of the Beneficiaries, all of the Company's right, title, interest
in, to and under, the Retained Assets, for the uses and purposes stated herein,
subject to the terms and provisions set out below, and the Trustees hereby
accept such Retained Assets and undertake to discharge the Trust created by this
Agreement on behalf of the Beneficiaries, subject to the following terms and
provisions.


2.2           Purpose of Trust.


(a)           The Trust is organized for the sole purpose of winding up the
Company's affairs and the liquidation of the Retained Assets with no objective
to continue or engage in the conduct of a trade or business, except as necessary
for the orderly liquidation of the Trust Assets.


(b)           The Retained Assets granted, assigned and conveyed to the Trustees
shall be held in the Trust, and the Trustees will (i) further liquidate the
Trust Assets as they deem necessary to carry out the purpose of the Trust and
facilitate distribution of the Trust Assets, (ii) allocate, protect, conserve
and manage the Trust Assets in accordance with the terms and conditions hereof,
(iii) complete the winding up of the Company's affairs, (iv) act on behalf of
the Beneficiaries, and (v) distribute the Trust Assets in accordance with the
terms and conditions hereof.


(c)           It is intended that for Federal, state and local income tax
purposes, the Trust shall be treated as a liquidating trust under Treasury
Regulation Section 301.7701-4(d) and any analogous provision of state or local
law, and the Beneficiaries shall be treated as the owners of their respective
share of the Trust pursuant to Sections 671 through 679 of the Code and any
analogous provision of state or local law, and shall be taxed on their
respective share of the Trust's taxable income (including both ordinary income
and capital gains) pursuant to Section 671 of the Code and any analogous
provision of state or local law.  The Trustees shall file all tax returns
required to be filed by the Trust with any governmental agency, including, but
not limited to, any returns required of grantor trusts which own partnership
interests.  The Trustees shall file a federal partnership income tax return (and
any corresponding state partnership income tax returns if and as required), and
shall issue Internal Revenue Service (“IRS”) Forms K-1 (and applicable state law
forms) to the Beneficiaries, respectively, for any taxable year in which the
Trust holds equity interests in entities that report as partnerships for federal
income tax purposes.  For a taxable year (if any) in which the Trustees are
advised that the Trust may permissibly do so under federal income tax law, the
Trust shall file such federal and state income tax returns as may be required of
trusts qualifying as grantor trusts pursuant to Section 1.671-4(a) of the Income
Tax Regulations in lieu of filing partnership income tax returns.
 
 
4

--------------------------------------------------------------------------------

 

 
2.3           No Reversion to the Company.  In no event shall any part of the
Trust Assets revert to or be distributed to the Company.


2.4           Instruments of Further Assurance.  The Company will, upon
reasonable request of the Trustees, execute, acknowledge, and deliver such
further instruments and do such further acts as may be necessary or proper to
carry out effectively the purposes of this Agreement, to confirm or effectuate
the transfer to the Trustees of any property intended to be covered hereby, and
to vest in the Trustees and their successors and assigns, the estate, powers,
instruments or funds in trust hereunder.


2.5           Payment of Liabilities.  The Trustees, in their capacity as
Trustees hereunder and not in their individual capacity, hereby assume all
Liabilities and agree hereafter to cause the Trust to pay, discharge and perform
when due all of the Liabilities.  Should any Liability be asserted against the
Trustees as the transferee of the Trust Assets or as a result of the assumption
made in this Section 2.5, the Trustees may use such part of the Trust Assets as
may be necessary in contesting any such Liability or in payment thereof, but in
no event shall the Trustees, Beneficiaries or agents of the Trust be personally
liable, nor shall resort be had to the private property of such Persons, in the
event that the Trust Assets are not sufficient to satisfy the Liabilities.


ARTICLE III


BENEFICIARIES


3.1           Beneficial Interests.


(a)           The Beneficial Interest of each Shareholder shall be determined in
accordance with a certified copy of the Company's Shareholder list as of the
Record Date.  The Company's transfer agent will deliver such certified copy of
the Company's Shareholder list to the Trustees within a reasonable time after
such date.  The Trustees shall be entitled to rely and shall be fully protected
in relying upon the certified copy of the Company's Shareholder list.  For ease
of administration, the Trustees shall express the Beneficial Interest of each
Beneficiary in terms of units.  Each Shareholder of record as of the close of
business on the Record Date shall be distributed one Unit for each Share then
held.  Each Beneficiary shall have a pro rata interest in the Trust Assets equal
to the number of Units held by such Beneficiary divided by the total number of
Units held by all Beneficiaries. The Units shall be without par value and the
maximum authorized number of Units shall be 36,425,084.  Upon issuance, the
Units shall be deemed fully paid and non-assessable.


(b)           On and after the Transfer Date, subject to and simultaneously with
the aforementioned distribution and receipt by the Shareholders of the Units,
all outstanding Shares shall automatically be deemed cancelled.


(c)           The rights of Beneficiaries in, to and under the Trust Assets and
the Trust shall not be represented by any form of certificate or other
instrument, and no Beneficiary shall be entitled to such a certificate.  The
Trustees shall maintain or cause to be maintained a record of the name and
address of each Beneficiary and such Beneficiary's aggregate Units in the Trust.
 
 
5

--------------------------------------------------------------------------------

 

 
(d)           If any conflicting claims or demands are made or asserted with
respect to the ownership of any Units, or if there is any disagreement between
the transferees, assignees, heirs, representatives or legatees succeeding to all
or part of the interest of any Beneficiary resulting in adverse claims or
demands being made in connection with such Units, then, in any of such events,
the Trustees shall be entitled, at their sole election, to refuse to comply with
any such conflicting claims or demands.  In so refusing, the Trustees may elect
to make no payment or distribution with respect to such Units, or to make such
payment to a court of competent jurisdiction or an escrow agent, and in so
doing, the Trustees shall not be or become liable to any of such parties for
their failure or refusal to comply with any of such conflicting claims or
demands or to take any other action with respect thereto, nor shall the Trustees
be liable for interest on any funds which they may so withhold.  Notwithstanding
anything to the contrary set forth in this Section 3.1(d), the Trustees shall be
entitled to refrain and refuse to act until either (i) the rights of the adverse
claimants have been adjudicated by a final judgment of a court of competent
jurisdiction, (ii) all differences have been adjusted by valid written agreement
between all of such parties, and the Trustees shall have been furnished with an
executed counterpart of such agreement, or (iii) there is furnished to the
Trustees a surety bond or other security satisfactory to the Trustees, as they
shall deem appropriate, to fully indemnify them as between all conflicting
claims or demands.


3.2           Rights of Beneficiaries.  Each Beneficiary shall be entitled to
participate in the rights and benefits due to a Beneficiary hereunder according
to the Beneficiary's Beneficial Interest.  Each Beneficiary shall take and hold
the same subject to all the terms and provisions of this Agreement.  The
interest of each Beneficiary hereunder is declared, and shall be in all
respects, personal property and upon the death of an individual Beneficiary, the
Beneficiary's Beneficial Interest shall pass as personal property to the
Beneficiary's legal representative and such death shall in no way terminate or
affect the validity of this Agreement.  A Beneficiary shall have no title to,
right to, possession of, management of, or control of, the Trust Assets except
as expressly provided herein.  No widower, widow, heir or devisee of any person
who may be a Beneficiary shall have any right of dower, homestead, or
inheritance, or of partition, or of any other right, statutory or otherwise, in
any property forming a part of the Trust Assets but the whole title to all the
Trust Assets shall be vested in the Trustees and the sole interest of the
Beneficiaries shall be the rights and benefits given to such Persons under this
Agreement.


3.3           Limitations on Transfer of Interests of Beneficiaries.


(a)           THE BENEFICIAL INTEREST OF A BENEFICIARY MAY NOT BE TRANSFERRED;
PROVIDED THAT THE BENEFICIAL INTERESTS SHALL BE ASSIGNABLE OR TRANSFERABLE BY
WILL, INTESTATE SUCCESSION, OR OPERATION OF LAW.


(b)           Except as may be otherwise required by law, the Beneficial
Interests of the Beneficiaries hereunder shall not be subject to attachment,
execution, sequestration or any order of a court, nor shall such interests be
subject to the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the interest of a Beneficiary shall be paid by the Trustees to
the Beneficiary free and clear of all assignments, attachments, anticipations,
levies, executions, decrees and sequestrations and shall become the property of
the Beneficiary only when actually received by such Beneficiary.
 
 
6

--------------------------------------------------------------------------------

 

 
3.4           Trustees as Beneficiary.  Each Trustee, either individually or in
a representative or fiduciary capacity, may be a Beneficiary to the same extent
as if he or she were not a Trustee hereunder and shall have all rights of a
Beneficiary, including, without limitation, the right to vote and to receive
distributions, to the same extent as if he or she was not a Trustee hereunder.


ARTICLE IV


DURATION AND TERMINATION OF THE TRUST


4.1           Duration.  The existence of the Trust shall terminate upon the
earliest of (i) the distribution of all the Trust Assets as provided in Section
5.7, or (ii) the expiration of a period of three years from the Transfer Date;
provided that the Trustees, in their discretion, may extend the existence of the
Trust to such later date as they may designate, if they determine that an
extension is reasonably necessary to fulfill the purposes of the Trust as
specified in this Agreement, and, prior to such extension, the Trustee shall
have requested and received additional no-action assurances from the Securities
and Exchange Commission regarding the registration and reporting requirements of
the Trustee under the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, and any other applicable Federal securities
act.  The Trust shall not in any event terminate pursuant to subparagraph (ii)
of this Section 4.1 prior to the date on which the Trustees are permitted to
make a final distribution in accordance with Section 5.7.


4.2           Other Obligations of Trustees upon Termination.  Upon termination
of the Trust, the Trustees shall provide for the retention of the books,
records, lists of holders of Units, certificates for Shares and files which
shall have been delivered to or created by the Trustees.  At the Trustees'
discretion, all of such records and documents may be destroyed at any time after
seven years from the distribution of all the Trust Assets.  Except as otherwise
specifically provided herein, upon the distribution of all the Trust Assets the
Trustees shall have no further duties or obligations hereunder.


ARTICLE V


ADMINISTRATION OF TRUST ASSETS


5.1           Sale of Trust Assets.  Subject to the terms and conditions of this
Agreement, the Trustees shall, at such times as the Trustees, by a majority vote
of the Trustees deem appropriate, collect, liquidate, reduce to cash, transfer,
assign, or otherwise dispose of all or any part of the Trust Assets as they deem
appropriate at public auction or at private sale for cash, securities or other
property, or upon credit (either secured or unsecured as the Trustees shall
determine).  The Trustees shall make continuing efforts to dispose of the
Trust's assets, make timely distributions and not unduly prolong the duration of
the Trust.  Notwithstanding anything herein to the contrary, the consent of all
Trustees shall be required for (i) the sale of a Trust Asset at a price that,
together with all cash flow derived from such Trust Asset from and after July 1,
2016, would generate net proceeds less than 90% of the liquidation value for
such asset at June 30, 2016, (ii) subject to Section 6.1(b), any amendment,
modification or waiver of the Advisory Agreement, and (iii) any transaction with
an Affiliate or related party of a Trustee.
 
 
7

--------------------------------------------------------------------------------

 

 
5.2           Efforts to Resolve Claims and Liabilities.  Subject to the terms
and conditions of this Agreement, the Trustees shall make appropriate efforts to
resolve any contingent or unliquidated claims and outstanding contingent
Liabilities for which the Trust may be responsible, dispose of the Trust Assets,
make timely distributions and not unduly prolong the duration of the Trust.


5.3           Continued Collection of Property of Trust Assets.  All property
that is determined by the Trustees to be a part of the Trust Assets shall
continue to be collected by the Trustees and held as a part of the
Trust.  Subject to the terms and conditions of this Agreement, the Trustees may,
at such times as the Trustees deem appropriate, collect, liquidate, reduce to
cash, transfer, assign, or otherwise dispose of all or any part of the Trust
Assets as the Trustees deem appropriate at public auction or at private sale for
cash, securities or other property, or upon credit (either secured or unsecured
as the Trustees shall determine).  The Trustees shall hold the Trust Assets
without being obligated to provide for or pay any interest thereon to any
Beneficiary, except to the extent of such Beneficiary's share of interest
actually earned by the Trust after payment of the Trust's Liabilities and
expenses as provided in Section 5.5.


5.4           Restriction on Trust Assets.  The Trustees shall cause to be
distributed any assets prohibited by Revenue Procedure 82-58 (as amplified by
Revenue Procedure 91-15), as the same may be further amended, supplemented, or
modified, including, but not limited to, any listed stocks or securities, any
readily-marketable assets, any operating assets of a going business, any
unlisted stock of a single issuer that represents 80% or more of the stock of
such issuer, or any general or limited partnership interest, provided, however,
that notwithstanding the foregoing the Trust may receive and hold for
disposition, the Retained Assets.  The Trustees shall not retain cash in excess
of a reasonable amount to meet expenses, charges and obligations of the Trust,
the Trust Assets and all Liabilities.


5.5           Payment of Expenses and Liabilities.  The Trustees shall pay from
the Trust Assets all expenses, charges, and obligations of the Trust and of the
Trust Assets and all Liabilities and obligations which the Trustees specifically
assumes and agrees to pay pursuant to this Agreement and such transferee
liabilities which the Trustees may be obligated to pay as transferees of the
Trust Assets, including, but not limited to, interest, penalties, taxes,
assessments, and public charges of any kind or nature and the costs, charges,
and expenses connected with or growing out of the execution or administration of
the Trust and such other payments and disbursements as are provided in this
Agreement or which may be determined to be a proper charge against the Trust
Assets by the Trustees.


5.6           Interim Distributions.  At such times as may be determined in
their sole discretion, the Trustees shall distribute, or cause to be distributed
to the Beneficiaries, in proportion to the number of Units held by each
Beneficiary on the record date for such distribution as determined by the
Trustees in their sole discretion, such cash or other property comprising a
portion of the Trust Assets as the Trustees may in their sole discretion
determine may be distributed; provided, however, that the Trustees shall
distribute, or cause to be distributed, at least annually to the Beneficiaries
all cash proceeds from the sale of the Trust Assets in excess of a reasonable
amount (as determined by the Trustees) to satisfy the Liabilities and expenses
described in Section 5.5.
 
 
8

--------------------------------------------------------------------------------

 

 
5.7           Final Distribution.  If the Trustees determine that the
Liabilities and all other claims, expenses, charges, and obligations of the
Trust have been paid or discharged, the Trustees shall, as expeditiously as is
consistent with the conservation and protection of the Trust Assets, distribute
the remaining Trust Assets, if any, to the Beneficiaries in proportion to the
number of Units held by each Beneficiary.


5.8           Reports to Beneficiaries and Others.


(a)           As soon as practicable after the Transfer Date, the Trustees will
mail, or will cause to be mailed, to each Beneficiary a notice indicating how
many Units such person beneficially owns and the Trustees' address and other
contact information. As soon as practicable after the end of each tax year and
after termination of the Trust, but in any event within 90 days after each such
event, the Trustees shall submit a written report and account to the
Beneficiaries showing (i) the assets and liabilities of the Trust at the end of
such taxable year or upon termination and the receipts and disbursements of the
Trustees for such taxable year or period, prepared in accordance with generally
accepted accounting principles, (ii) any changes in the Trust Assets and
Liabilities that have not previously been reported, and (iii) any action taken
by the Trustees in the performance of their duties under this Agreement that has
not previously been reported, and which, in their opinion, materially affects
the Trust Assets or Liabilities.


(b)           The tax year of the Trust shall end on December 31 of each year.


(c)           Whenever a material event relating to the Trust's Assets occurs,
the Trustees shall, within a reasonable period of time after such occurrence,
prepare and issue a publicly available report describing such event.  The
occurrence of a material event will be determined solely by the Trustees or as
may be required by the rules and regulations promulgated by the Securities and
Exchange Commission.


5.9           Federal Income Tax Information.  As soon as practicable after the
close of each tax year, the Trustees shall mail to each Person who was a
Beneficiary during such year, a statement showing, on a per Unit basis, the
information necessary to enable a Beneficiary to determine his, her or its
taxable income (if any) from the Trust as determined for Federal income tax
purposes.  In addition, after receipt of a request in good faith, the Trustees
shall furnish to any Person who has been a Beneficiary at any time during the
preceding year, at the expense of such Person and at no cost to the Trust, a
statement containing such further tax information as is reasonably requested by
such Person.
 
 
9

--------------------------------------------------------------------------------

 

 
5.10           Books and Records.  The Trustees shall maintain in respect of the
Trust and the holders of Units books and records relating to the Trust Assets,
income and liabilities of the Trust in such detail and for such period of time
as may be necessary to enable it to make full and proper accounting in respect
thereof in accordance with this Article V and to comply with applicable
law.  Such books and records shall be maintained on a basis or bases of
accounting necessary to facilitate compliance with the tax reporting
requirements of the Trust and the reporting obligations of the Trustees under
Section 5.8.  Except as provided in Section 5.8, nothing in this Agreement
requires the Trustees to file any accounting or seek approval of any court with
respect to the administration of the Trust or as a condition for managing any
payment or distribution out of the Trust Assets.  Beneficiaries shall have the
right upon 30 days' prior written notice delivered to the Trustees to inspect
during normal business hours such books and records (including financial
statements); provided that, if so requested, such Beneficiaries shall have
entered into a confidentiality agreement satisfactory in form and substance to
the Trustees.


5.11           Appointment of Agents, etc.


(a)           The Trustees shall be responsible for the general policies of the
Trust and for the general supervision of the activities of the Trust conducted
by all agents, advisors or managers of the Trust.  The Trustees shall have the
power to appoint or contract with any Person or Persons as the Trustees may deem
necessary or proper for the transaction of all or any portion of the activities
of the Trust.


(b)           The Trustees shall have the power to determine the terms and
compensation of any Person with whom it may contract pursuant to Section
5.11(a), subject to the provisions of Section 5.12; provided, further, however
that any compensation payable to an Affiliate of a Trustee shall require the
consent of the non-Affiliated Trustees.


(c)           The Trustees shall not be required to administer the Trust as
their sole and exclusive function and the Trustees may have other business
interests and may engage in other activities similar or in addition to those
relating to the Trust, including the rendering of advice or services of any kind
to investors or any other Persons and the management of other investments,
subject to the Trustees' obligations under this Agreement and applicable law.


5.12           Standard of Care.


(a)           To the extent that, at law or in equity, the Trustees have duties
(including fiduciary duties) and liabilities relating thereto to the Trust, the
Beneficiaries or to any other Person, a Trustee acting under this Agreement
shall not be liable to the Trust, the Beneficiaries or to any other Person for
his or her good faith reliance on the provisions of this Agreement.  The
provisions of this Agreement, to the extent that they restrict the duties and
liabilities of the Trustees otherwise existing at law or in equity are agreed by
the parties hereto to replace such other duties and liabilities of the Trustees.


(b)           Unless otherwise expressly provided herein:


(i)           whenever a conflict of interest exists or arises between one or
more Trustees or any of his or her Affiliates, on the one hand, and the Trust or
any Beneficiaries or any other Person, on the other hand; or
 
 
10

--------------------------------------------------------------------------------

 

 
(ii)           whenever this Agreement or any other agreement contemplated
herein or therein provides that the Trustees shall act in a manner that is, or
provides terms that are, fair and reasonable to the Trust, any Beneficiaries or
any other Person,


the Trustees shall resolve such conflict of interest, take such action or
provide such terms, considering in each case the relative interest of each party
(including its own interest) to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles.  In the absence of bad faith by the Trustees, the
resolution, action or terms so made, taken or provided by the Trustees shall not
constitute a breach of this Agreement or any other agreement contemplated herein
or of any duty or obligation of the Trustees at law or in equity or otherwise.


(c)           Notwithstanding any other provision of this Agreement or
applicable law, whenever in this Agreement a Trustee is permitted or required to
make a decision:


(i)           in his or her “discretion” or under a grant of similar authority,
a Trustee shall be entitled to consider such interests and factors as he or she
desires, including his or her own interests, and, to the fullest extent
permitted by applicable law, shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Trust, the
Beneficiaries or any other Person; or


(ii)           in his or her “good faith” or under another express standard, the
Trustee shall act under such express standard and shall not be subject to any
other or different standard.


(d)           Each Trustee and any Affiliate of a Trustee may engage in or
possess an interest in other profit-seeking or business ventures of any nature
or description, independently or with others, whether or not such ventures are
competitive with the Trust and the doctrine of corporate opportunity, or any
analogous doctrine, shall not apply to the Trustees.  No Trustee who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Trust shall have any duty to communicate or
offer such opportunity to the Trust, and such Trustee shall not be liable to the
Trust or to the Beneficiaries for breach of any fiduciary or other duty by
reason of the fact that such Trustee pursues or acquires for, or directs such
opportunity to another Person or does not communicate such opportunity or
information to the Trust.  Neither the Trust nor any Beneficiary shall have any
rights or obligations by virtue of this Agreement or the trust relationship
created hereby in or to such independent ventures or the income or profits or
losses derived therefrom, and the pursuit of such ventures, even if competitive
with the activities of the Trust, shall not be deemed wrongful or improper.  Any
Trustee may engage or be interested in any financial or other transaction with
the Beneficiaries or any Affiliate of the Trust or the Beneficiaries, or may act
as depositary for, trustee or agent for, or act on any committee or body of
holders of, securities or other obligations of the Trust or the Beneficiaries or
their Affiliates.
 
 
11

--------------------------------------------------------------------------------

 

 
ARTICLE VI


POWERS OF AND LIMITATIONS ON THE TRUSTEE


6.1           Limitations on Trustees.  (a) The Trustees shall not at any time,
on behalf of the Trust or Beneficiaries, enter into or engage in any trade or
business except as necessary for the orderly liquidation of the Trust
Assets.  The Trustees shall be restricted to the holding, collection and sale of
the Trust Assets and the payment and distribution thereof for the purposes set
forth in this Agreement and to the conservation and protection of the Trust
Assets and the administration thereof in accordance with the provisions of this
Agreement.  In no event shall the Trustees take any action which would
jeopardize the status of the Trust as a “liquidating trust” for Federal income
tax purposes within the meaning of Treasury Regulation Section
301.7701-4(d).  The Trustees shall not invest any of the cash held as Trust
Assets, except that the Trustees may invest in (i) direct obligations of the
United States of America or obligations of any agency or instrumentality thereof
which mature not later than one year from the date of acquisition thereof, (ii)
money market deposit accounts, checking accounts, savings accounts, or
certificates of deposit, or other time deposit accounts which mature not later
than one year from the date of acquisition thereof which are issued by a
commercial bank or savings institution organized under the laws of the United
States of America or any state thereof, or (iii) other temporary investments not
inconsistent with the Trust's status as a liquidating trust for tax
purposes.  Neither the Trustees nor any Affiliate of the Trustees shall take any
action to facilitate or encourage trading in the Beneficial Interests or in any
instrument tied to the value of the Beneficial Interests such as due bill
trading.


(b)           Notwithstanding anything herein to the contrary, the Trustees
shall not have the right to cause the Trust to take any of the following actions
without the consent of Beneficiaries holding a majority of the Units:


(i)           Any amendments to this Agreement other than those that do not
decrease the obligations of the Trustees, increase the obligations of the
Beneficiaries or decrease the rights of the Beneficiaries;


(ii)           Any action not permitted under this Agreement;


(iii)           Increasing the amount of compensation payable to the Trustees
(other than a Trustee that satisfies the Independence Requirements) or any
affiliate of a Trustee;


(iv)           Modifying any provision of the Advisory Agreement providing for
the payment of any fees to the Advisor or the timing of any such payment other
than those which would provide for a decrease in such amount or a delay in such
payment.


6.2           Specific Powers of Trustees.  Subject to the provisions of the
terms and conditions of this Agreement, the Trustees shall have the following
specific powers in addition to any powers conferred upon it by any other Section
or provision of this Agreement or any laws of the State of Ohio; provided that
the enumeration of the following powers shall not be considered in any way to
limit or control the power of the Trustees to act as specifically authorized by
any other Section or provision of this Agreement and to act in such a manner as
the Trustees may deem necessary or appropriate to conserve and protect the Trust
Assets or to confer on the Beneficiaries the benefits intended to be conferred
upon them by this Agreement:
 
 
12

--------------------------------------------------------------------------------

 

 
(a)           to determine the nature and amount of the consideration to be
received with respect to the sale or other disposition of, or the grant of
interest in, the Trust Assets;


(b)           to collect, liquidate or otherwise convert into cash, or such
other property as it deems appropriate, all property, assets and rights in the
Trust Assets, and to pay, discharge, and satisfy all other claims, expenses,
charges, Liabilities and obligations existing with respect to the Trust Assets,
the Trust or the Trustees;


(c)           to elect, appoint, engage or retain any Persons as agents,
representatives or independent contractors (including without limitation real
estate advisors, investment advisors, accountants, transfer agents,
attorneys-at-law, managers, appraisers, brokers, or otherwise) in one or more
capacities, and to pay reasonable compensation from the Trust Assets for
services in as many capacities as such Person may be so elected, appointed,
engaged or retained (provided that any such agreements or arrangements with a
person or entity affiliated with the Trustees shall be on terms no less
favorable to the Trust than those available to the Trust in similar agreements
or arrangements with unaffiliated third parties, and such agreements or
arrangements shall be terminable, without penalty, on 60 days prior written
notice by the Trust), to prescribe the titles, powers and duties, terms of
service and other terms and conditions of the election, appointment, engagement
or retention of such Persons and, except as prohibited by law, to delegate any
of the powers and duties of the Trustees to agents, representatives, independent
contractors or other Persons, including, without limitation, the retention of
FUR Advisors LLC pursuant to the Advisory Agreement;


(d)           to retain and set aside such funds out of the Trust Assets as the
Trustees shall deem necessary or expedient to pay, or provide for the payment of
(i) unpaid claims, expenses, charges, Liabilities and obligations of the Trust,
the Company or any subsidiary of the Company; and (ii) the expenses of
administering the Trust Assets;


(e)           to do and perform any and all acts necessary or appropriate for
the conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain the Trust Assets held by the Trustees
pending sale or disposition thereof or distribution thereof to the
Beneficiaries;


(f)           to institute or defend actions or judgments for declaratory relief
or other actions or judgments and to take such other action, in the name of the
Trust or the Company or as otherwise required, as the Trustees may deem
necessary or desirable to enforce any instruments, contracts, agreements, causes
of action, or rights relating to or forming a part of the Trust Assets;
 
 
13

--------------------------------------------------------------------------------

 

 
(g)           to determine conclusively from time to time the value of and to
revalue the securities and other property of the Trust, in accordance with
independent appraisals or other information as it deems necessary or
appropriate;


(h)           to cancel, terminate, or amend any instruments, contracts,
agreements, obligations, or causes of action relating to or forming a part of
the Trust Assets, and to execute new instruments, contracts, agreements,
obligations or causes of action notwithstanding that the terms of any such
instruments, contracts, agreements, obligations, or causes of action may extend
beyond the terms of the Trust;


(i)           in the event any of the property which is or may become a part of
the Trust Assets is situated in any state or other jurisdiction in which the
Trustees are not qualified to act as Trustees, to nominate and appoint an
individual or corporate trustee qualified to act in such state or other
jurisdiction in connection with the property situated in that state or other
jurisdiction as a trustee of such property and require from such trustee such
security, if any, as may be designated by the Trustees, which, in the sole
discretion of the Trustees may be paid out of the Trust Assets.  The trustee so
appointed shall have all the rights, powers, privileges and duties and shall be
subject to the conditions and limitations of the Trust, except as limited by the
Trustees and except where the same may be modified by the laws of such state or
other jurisdiction (in which case, the laws of the state or other jurisdiction
in which such trustee is acting shall prevail to the extent necessary).  Such
trustee shall be answerable to the Trustees herein appointed for all monies,
assets and other property which may be received by it in connection with the
administration of such property.  The Trustees hereunder may remove such
trustee, with or without cause, and appoint a successor trustee at any time by
the execution by the Trustees of a written instrument declaring such trustee
removed from office, and specifying the effective date of removal;


(j)           to cause any investments of any part of the Trust Assets to be
registered and held in their name or in the name or names of a nominee or
nominees without increase or decrease of liability with respect thereto;


(k)           to terminate and dissolve any entities owned by the Trust;


(l)           to perform any act authorized, permitted, or required under any
instrument, contract, agreement, right, obligation, or cause of action relating
to or forming a part of the Trust Assets whether in the nature of an approval,
consent, demand, or notice thereunder or otherwise, unless such act would
require the consent of the Beneficiaries in accordance with the express
provisions of this Agreement.


ARTICLE VII


CONCERNING THE TRUSTEES, BENEFICIARIES AND AGENTS


7.1           Generally.  The Trustees accept and undertake to discharge the
Trust, upon the terms and conditions hereof, on behalf of the
Beneficiaries.  The Trustees shall exercise such of the rights and powers vested
in it by this Agreement in good faith and in the best interests of the
Beneficiaries.  The Trustees shall not be personally liable for any act or
omission hereunder except as determined by a final order of a court of competent
jurisdiction for their own grossly negligent action, their own grossly negligent
failure to act, or their own fraud or willful misconduct, in each case, as
determined by a final order of a court of competent jurisdiction from which no
appeal can or is taken, except that:
 
 
14

--------------------------------------------------------------------------------

 

 
(a)           no successor Trustee shall be responsible for the acts or
omissions of a Trustee in office prior to the date on which he, she or it
becomes a Trustee;


(b)           the Trustees shall not be liable to the Beneficiaries for the acts
or omissions of an agent, advisor or manager of the Trust appointed by the
Trustees hereunder, except where the Trustees specifically direct the act of
such Person, delegate the authority to such Person to act where such Trustees
were under a duty not to delegate, do not use reasonable prudence in the
selection or retention of such Person, do not periodically review such Person's
overall performance and compliance with the terms of such delegation; conceals
the act or omission of such Person; or neglects to take reasonable steps to
redress any wrong committed by such Person when such Trustees is aware of such
Person's act or omission; provided, however, that this subsection (b) shall not
apply to acts or omissions of any Affiliate of Trustees, or any of their
respective employees;


(c)           the Trustees shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Agreement, and
no implied covenants or obligations shall be read into this Agreement against
the Trustees;


(d)           in the absence of bad faith on the part of the Trustees, the
Trustees may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustees and conforming to the requirements of this Agreement;
but in the case of any such certificates or opinions which are specifically
required to be furnished to the Trustees by any provision hereof, the Trustees
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Agreement;


(e)           the Trustees shall not be liable for any reasonable error of
judgment made in good faith; and


(f)           the Trustees shall not be liable with respect to any action taken
or omitted to be taken by the Trustees in good faith in accordance with the
terms and conditions of this agreement and at the direction of Beneficiaries
having aggregate Units of at least one-third of the total Units held by all
Beneficiaries relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustees or exercising any right or
power conferred upon the Trustees under this Agreement.


7.2           Reliance by Trustees.  Except as otherwise provided in Section
7.1:


(a)           The Trustees may consult with legal counsel, auditors or other
experts to be selected by it, and the advice or opinion of such counsel,
auditors, or other experts shall be full and complete personal protection to the
Trustees and agents of the Trust in respect of any action taken or suffered by
the Trustees in good faith and in the reliance on, or in accordance with, such
advice or opinion;
 
 
15

--------------------------------------------------------------------------------

 

 
(b)           Persons dealing with the Trustees shall look only to the Trust
Assets to satisfy any liability incurred by the Trustees to such Person in
carrying out the terms of the Trust, and the Trustees shall have no personal or
individual obligation to satisfy any such liability; and


(c)           As far as reasonably practicable, the Trustees shall cause any
written instrument creating an obligation of the Trust to include a reference to
this Agreement and to provide that neither the Beneficiaries, the Trustees nor
their agents shall be liable thereunder, and that the other parties to such
instrument shall look solely to the Trust Assets for the payment of any claim
thereunder or the performance thereof; provided that the omission of such
provision from any such instrument shall not render the Beneficiaries, the
Trustees or their agents liable, nor shall the Trustees be liable to anyone for
such omission.


7.3           Limitation on Liability to Third Persons.  No Beneficiary shall be
subject to any personal liability whatsoever, in tort, contract, or otherwise,
to any Person in connection with the Trust Assets or the affairs of the Trust,
and, to the fullest extent permitted by law, no Trustees or agent of the Trust
shall be subject to any personal liability whatsoever in tort, contract, or
otherwise, to any Beneficiary or any other Person in connection with the Trust
Assets or the affairs of the Trust, except to the extent determined by a court
of competent jurisdiction from which no appeal can be or is taken, to have
resulted from the gross negligence, fraud or willful misconduct knowingly and
intentionally committed in bad faith by such Trustees or agent of the
Trust.  All such other Persons shall look solely to the Trust Assets for
satisfaction of claims of any nature arising in connection with the affairs of
the Trust.  The Trustees shall, at all times, at the expense of the Trust,
maintain insurance for the protection of the Trust Assets, the Trustees and
agents in such amount as the Trustees shall deem adequate to cover all
foreseeable liability of the Trust, the Trustees and agents under this
Agreement, including but not limited to the indemnification obligations set
forth in Section 7.5, to the extent available at rates deemed reasonable by the
Trustees.


7.4           Recitals.  Any written instrument creating an obligation of the
Trust shall be conclusively taken to have been executed or done by the Trustees
or agent of the Trust only in their capacity as Trustees under this Agreement,
or in its capacity as an agent of the Trust.


7.5           Indemnification.  (a)  The Trustees and each Person appointed by
the Trustees pursuant to Section 5.11, and the directors, officers, employees
and agents of each such Person (each an “Indemnified Person” and collectively
the “Indemnified Persons”), shall, to the fullest extent permitted by law, be
indemnified out of the Trust Assets against all liabilities and expenses,
including amounts paid in satisfaction of judgments, in compromise or
settlement, as fines and penalties, and counsel fees and costs, actually and
reasonably incurred by the Indemnified Persons in connection with the defense or
disposition of any action, suit or other proceeding by the Trust or any other
Person, whether civil or criminal, in which the Indemnified Person may be
involved or with which the Indemnified Person may be threatened as follows:
 
 
16

--------------------------------------------------------------------------------

 
 
(i)           If an Indemnified Person is or was a party or is threatened to be
made a party to any threatened, pending or completed action or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Trust, Trustee or any Beneficiary to procure a
judgment in his, her or its favor) by reason of the fact that the Indemnified
Person is or was the Trustee or a director, officer, employee or agent of the
Trustee, or by reason of any action or inaction on the part of an Indemnified
Person while being or having been such a Trustee, employee or agent including,
without limitation, any alleged breach of duty, neglect, error, misstatement,
misleading statement, omission or act of any such Trustee or Person in such
capacity (and in the case of any director, officer, employee, or agent of any
such Person, by reason of any such Person exercising or failing to exercise any
right or power hereunder); provided that the Indemnified Person shall not be
entitled to such indemnification with respect to any matter as to which the
Indemnified Person shall have been finally adjudicated to have acted with gross
negligence, fraud or willful misconduct knowingly and intentionally committed in
bad faith.
 
(ii)           If an Indemnified Person was or is a party or is threatened to be
made a party to any threatened, pending or completed action or proceeding by or
in the right of the Trust or any Beneficiary to procure a judgment in his, her
or its favor by reason of the fact that the Indemnified Person is or was the
Trustee or a director, officer, employee or agent of the Trustee, or by reason
of any action or inaction on the part of Indemnified Person, except that no
indemnification shall be made (x) in respect of any claim, issue or matter as to
which an Indemnified Person shall have been finally adjudicated to be liable to
the Trust or any Beneficiary in the performance of such Indemnified Person’s
duty to the Trust and its Beneficiaries, unless and only to the extent that the
court in which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, the Indemnified
Person is fairly and reasonably entitled to indemnity for expenses and then only
to the extent that the court shall determine, (y) of amounts paid in settling or
otherwise disposing of a pending action without court approval or (z) of
expenses incurred in defending a pending action which is settled or otherwise
disposed of without court approval.
 
(b)           The rights accruing to any Indemnified Person under these
provisions shall not exclude any other right to which the Indemnified Person may
be lawfully entitled; provided that no Indemnified Person may satisfy any right
of indemnity or reimbursement granted herein, or to which the Indemnified Person
may be otherwise entitled, except out of the Trust Assets. The Trustees may
cause the Trust to make advance payments in connection with indemnification
under this Section 7.5 including, without limitation, for an Indemnified
Person’s legal fees, provided that the Indemnified Person shall have given a
written undertaking to repay any amount advanced to the Indemnified Person and
to reimburse the Trust only if, and to the extent that, it shall ultimately be
determined that the Indemnified Person is not entitled to be indemnified as
authorized herein.  The advances to be made hereunder shall be paid by the Trust
to the Indemnified Person within 20 days after delivery of a written request
therefor by the Indemnified Person to the Trustees.  Nothing contained herein
shall restrict the right of the Trustees to cause the Trust to indemnify or
reimburse such Indemnified Person in any proper case, even though not
specifically provided for herein, nor shall anything contained herein restrict
the right of any such Indemnified Person to contribution under applicable law.
 
 
17

--------------------------------------------------------------------------------

 

 
7.6           No Duty Not to Compete.  Subject to applicable law and their
obligations under this Agreement, any Trustee, in such Trustee’s individual
capacity, or through Persons that such Trustee controls or in which such Trustee
has an interest, may directly or indirectly engage in or possess any interest in
any business venture, including, but not limited to, the ownership, financing,
management of or the investment in securities, or the provision of any services
in connection with such activities, whether or not such activities are similar
or in addition to such Trustee’s responsibilities under this Agreement.  No
Trustee has any duty to present any business opportunity to the Trust before
taking advantage of such opportunity either in such Trustee’s individual
capacity or through participation in any Person.


ARTICLE VIII


PROTECTION OF PERSONS DEALING WITH THE TRUSTEES


8.1           Action by Trustees.  At any time there is more than one Trustee,
except as otherwise provided in this Agreement, all action with respect to the
disposition and distribution of the Trust Assets required or permitted to be
taken by the Trustees, in their capacity as Trustees, shall be taken by
approval, consent, vote or resolution authorized by at least a majority of the
Trustees.


8.2           Reliance on Statements by Trustees.  Any Person dealing with the
Trustees shall be fully protected in relying upon a certificate signed by the
Trustees, stating that they have authority to take any action under the
Trust.  Any Person dealing with the Trustees shall be fully protected in relying
upon the Trustees' certificate setting forth the facts concerning the action
taken by the Trustees pursuant to this Agreement, including the aggregate number
of Units held by the Beneficiaries causing such action to be taken.


ARTICLE IX


COMPENSATION OF TRUSTEES


9.1           Amount of Compensation.  In lieu of commissions or other
compensation fixed by law for the Trustees, the Trustees who satisfy the
Independence Requirements shall receive as compensation for services as Trustees
hereunder in the amounts set forth in Schedule A attached hereto, or as may
subsequently be approved by a majority of the Trustees, which compensation may
include periodic or one time payments, including, without limitation, in
exchange for a waiver of any insurance provided for the benefit of the Trustees.


9.2           Expenses.  The Trustees shall be reimbursed from the Trust Assets
for all expenses reasonably incurred, and appropriately documented, by the
Trustees in the performance of the Trustees' duties in accordance with this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 

 
ARTICLE X


TRUSTEES AND SUCCESSOR TRUSTEES


10.1           Number and Qualification of Trustees.


(a)           Subject to the provisions of Section 10.3 relating to the period
pending the appointment of a successor Trustee, there shall be at least one
Trustee and not more than three Trustees of this Trust.  Until such time as the
Trust Assets are less than $250,000,000, the Trustees shall use their
commercially reasonable efforts to seek to have at least one Trustee that
satisfies the Independence Requirements.  Each Trustee shall be a citizen and
resident of, or a corporation or other entity which is incorporated or formed
under the laws of, a state of the United States and, if a corporation or other
such entity, it shall be authorized to act as a fiduciary under the laws of the
State of Ohio or such other jurisdiction as shall be determined by the Trustees
in their sole discretion.  The number of Trustees may be increased or decreased
from time to time by the Trustees.


(b)           If a corporate Trustee shall ever change its name, or shall
reorganize or reincorporate, or shall merge with or into or consolidate with any
other bank or trust company, such corporate Trustee shall be deemed to be a
continuing entity and shall continue to act as a Trustee hereunder with the same
liabilities, duties, powers, titles, discretions, and privileges as are herein
specified for Trustees.


10.2           Resignation and Removal.  Any Trustee may resign and be
discharged from the Trust hereby created by giving written notice to the
Beneficiaries at their respective addresses as they appear on the records of the
Trustees. Such resignation shall become effective on the date specified in such
notice, which date shall be at least 30 days after the date of such notice, or
upon the appointment of such Trustee’s successor, and such successor’s
acceptance of such appointment, whichever is earlier. Any Trustee may be removed
at any time, with cause, by the Beneficiaries having aggregate Units of at least
a majority of the total Units held by all Beneficiaries. For purposes of this
provision, “cause” shall mean (i) any act by the Trustee outside the powers and
limitations granted and imposed hereto in connection with his or her
responsibilities under this Agreement; or (ii) any grossly negligent act,
grossly negligent failure to act, fraudulent act or an act of willful
misconduct, knowingly and intentionally committed in bad faith by the Trustee
which is injurious to the Trust or Trust Assets. Any Trustee may be removed at
any time, without cause, by Beneficiaries having aggregate Units of at least 75
percent of the total Units held by all Beneficiaries.


10.3           Appointment of Successor.  Should at any time a Trustee resign or
be removed, die, become mentally incompetent or incapable of action (as
determined by the Beneficiaries holding Units representing an aggregate of at
least a majority of the total Beneficial Interests in the Trust), or be adjudged
bankrupt or insolvent, unless any remaining Trustees shall decrease the number
of Trustees of the Trust pursuant to Section 10.1 hereof, a vacancy shall be
deemed to exist and a successor shall be appointed by any remaining
Trustees.  If (i) such a vacancy is not filled by any remaining Trustees within
ninety (90) days, and the remaining Trustees, if any, have notified the
Beneficiaries of their inability to fill such vacancy or (ii) there is no
remaining Trustees then, the Beneficiaries may, pursuant to Article 12 hereof,
call a meeting to appoint a successor Trustee by Beneficiaries holding Units
representing an aggregate of at least a majority of the total Beneficial
Interests in the Trust present at the meeting, in person or by proxy.  Pending
the appointment of a successor Trustee, the remaining Trustee or Trustees then
serving may take any action in the manner set forth in Section 8.1.
 
 
19

--------------------------------------------------------------------------------

 

 
10.4           Acceptance of Appointment by Successor Trustees.  Any successor
Trustee appointed hereunder shall execute an instrument accepting such
appointment hereunder and shall deliver one counterpart, in case of a Trustee
resignation, to the retiring Trustee.  Thereupon, any successor Trustee shall,
without any further act, become vested with all the estates, properties, rights,
powers, trusts, and duties of his, her or its predecessor in the Trust hereunder
with like effect as if originally named an Initial Trustee.  The retiring
Trustees shall, when requested in writing by the successor Trustees, execute and
deliver an instrument or instruments conveying and transferring to such
successor Trustees upon the Trust herein expressed, all the estates, properties,
rights, powers, and trusts of such retiring Trustees, and shall duly assign,
transfer, and deliver to such successor Trustees all property and money held by
such Trustees hereunder.


10.5           Bonds.  Unless required by the Board prior to the Transfer Date,
or unless a bond is required by law, no bond shall be required of any Initial
Trustee hereunder.  Unless a bond is required by law and such requirement cannot
be waived by or with approval of the Beneficiaries holding aggregate Units of at
least a majority of the total Units held by all Beneficiaries, no bond shall be
required of any successor Trustees hereunder.  If a bond is required by law, no
surety or security with respect to such bond shall be required unless required
by law and such requirement cannot be waived by or with approval of the
Beneficiaries or unless required by the Board.  If a bond is required by the
Board or by law, the Board or the Trustees, as the case may be, shall determine
whether, and to what extent, a surety or security with respect to such bond
shall be required.  The cost of any such bond shall be borne by the Trust.


ARTICLE XI


CONCERNING THE BENEFICIARIES


11.1           Evidence of Action by Beneficiaries.  Whenever in this Agreement
it is provided that the Beneficiaries may take any action (including the making
of any demand or request, the giving of any notice, consent, or waiver, the
removal of a Trustee, the appointment of a successor Trustee, or the taking of
any other action), the fact that at the time of taking any such action such
Beneficiaries have joined therein may be evidenced: (i) by any instrument or any
number of instruments of similar tenor executed by the Beneficiaries in person
or by agent or attorney appointed in writing; or (ii) by the record of the
Beneficiaries voting in favor thereof at any meeting of Beneficiaries duly
called and held in accordance with the provisions of Article XII.


11.2           Limitation on Suits by Beneficiaries.  No Beneficiary shall have
any right by virtue of any provision of this Agreement to institute any action
or proceeding at law or in equity against any party other than a Trustee or the
Trustees upon or under or with respect to the Trust Assets or the agreements
relating to or forming part of the Trust Assets, and the Beneficiaries (by their
acceptance of any distribution made to them pursuant to this Agreement) waive
any such right.
 
 
20

--------------------------------------------------------------------------------

 

 
11.3           Requirement of Undertaking.  The Trustees may request any court
to require, and any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Agreement, or in any suit against
the Trustees for any action taken or omitted to be taken by the Trustees, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and such court may in its discretion assess reasonable costs,
including reasonable attorneys' fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; provided that the provisions of this Section 11.3 shall not
apply to any suit by the Trustees.  Further, notwithstanding anything in this
Agreement to the contrary, to the fullest extent permitted by law, in the event
that (i) any current or prior Beneficiary or anyone on their behalf (a “Claiming
Party”) initiates any action, suit or proceeding, whether civil, criminal,
administrative or investigative or asserts any claim or counterclaim (each, a
“Claim”) or joins, offers substantial assistance to or has a direct financial
interest in any Claim against the Trust (including any Claim purportedly filed
on behalf of any other Beneficiary) and/or any Trustee or affiliate thereof
(each, a “Trust Party”), and (ii) the Claiming Party (or the third party that
received substantial assistance from the Claiming Party or in whose Claim the
Claiming Party had a direct financial interest) does not obtain a judgment on
the merits that substantially achieves, in substance and amount, the full remedy
sought, then each Claiming Party shall be obligated jointly and severally to
reimburse the applicable Trust Party for all fees, costs and expenses of every
kind and description (including, but not limited to, all reasonable attorneys’
fees and other litigation expenses) that the applicable Trust Party may incur in
connection with such Claim.  If any provision (or any part thereof) of this
Section 11.3 shall be held to be invalid, illegal or unenforceable facially or
as applied to any circumstance for any reason whatsoever: (1) the validity,
legality and enforceability of such provision (or part thereof) in any other
circumstance and of the remaining provisions of this Section 11.3 (including,
without limitation, each portion of any subsection of this Section 11.3
containing any such provision (or part thereof) held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby, and (2) to the fullest
extent permitted by law, the provisions of this Section 11.3 (including, without
limitation, each such portion containing any such provision (or part thereof)
held to be invalid, illegal or unenforceable) shall be construed for the benefit
of the Trust to the fullest extent permitted by law so as to (a) give effect to
the intent manifested by the provision (or part thereof) held invalid, illegal
or unenforceable, and (b) permit the Trust to protect the Trustees and their
affiliates and agents from personal liability in respect of their good faith
service.


ARTICLE XII


MEETING OF BENEFICIARIES


12.1           Purpose of Meetings.  A meeting of the Beneficiaries may be
called at any time and from time to time pursuant to the provisions of this
Article for the purposes of taking any action which the terms of this Agreement
permit Beneficiaries to take either acting alone or with the Trustees.
 
 
21

--------------------------------------------------------------------------------

 

 
12.2           Meeting Called by Trustees.  The Trustees may at any time call a
meeting of the Beneficiaries to be held at such time and at such place as the
Trustees shall determine.  Written notice of every meeting of the Beneficiaries
shall be given by the Trustees (except as provided in Section 12.3), which
written notice shall set forth the time and place of such meeting and in general
terms the action proposed to be taken at such meeting, and shall be mailed not
more than 60 nor less than 10 days before such meeting is to be held to all of
the Beneficiaries of record not more than 60 days before the date of such
meeting.  The notice shall be directed to the Beneficiaries at their respective
addresses as they appear in the records of the Trust.


12.3           Meeting Called on Request of Beneficiaries.  Within 30 days after
written request to the Trustees by Beneficiaries holding an aggregate of at
least a majority of the total Units held by all Beneficiaries to call a meeting
of all Beneficiaries, which written request shall specify in reasonable detail
the action proposed to be taken, the Trustees shall proceed under the provisions
of Section 12.2 to call a meeting of the Beneficiaries, and if the Trustees fail
to call such meeting within such 30 day period then such meeting may be called
by such Beneficiaries, or their designated representatives, requesting such
meeting.


12.4           Persons Entitled to Vote at Meeting of Beneficiaries.  Each
Beneficiary shall be entitled to vote at a meeting of the Beneficiaries either
in person or by his proxy duly authorized in writing.  The signature of the
Beneficiary on such written authorization need not be witnessed or
notarized.  Each Beneficiary shall be entitled to a number of votes equal to the
number of Units held by such Beneficiary as of the applicable record date.


 
12.5           Quorum.  At any meeting of Beneficiaries, the presence of
Beneficiaries having aggregate Units sufficient to take action on any matter for
the transaction of which such meeting was called shall be necessary to
constitute a quorum; but if less than a quorum be present, Beneficiaries having
aggregate Units of at least a majority of the total Units held by all
Beneficiaries represented at the meeting may adjourn such meeting with the same
effect and for all intents and purposes as though a quorum had been present.
Except to the extent a different percentage is specified in this Agreement for a
particular matter or is required by law, the approval of Beneficiaries having
aggregate Units of at least a majority of the total Units held by all
Beneficiaries shall be required for taking action on any matter voted on by the
Beneficiaries.


12.6           Adjournment of Meeting.  Subject to Section 12.5, any meeting of
Beneficiaries may be adjourned from time to time and a meeting may be held at
such adjourned time and place without further notice.


12.7           Conduct of Meetings.  The Trustees shall appoint the Chairman and
the Secretary of the meeting.  The vote upon any resolution submitted to any
meeting of Beneficiaries shall be by written ballot.  An Inspector of Votes,
appointed by the Chairman of the meeting, shall count all votes cast at the
meeting for or against any resolution and shall make and file with the Secretary
of the meeting their verified written report.


12.8           Record of Meeting.  A record of the proceedings of each meeting
of Beneficiaries shall be prepared by the Secretary of the meeting.  The record
shall be signed and verified by the Secretary of the meeting and shall be
delivered to the Trustees to be preserved by them.  Any record so signed and
verified shall be conclusive evidence of all of the matters therein stated.
 
 
22

--------------------------------------------------------------------------------

 

 
ARTICLE XIII


AMENDMENTS


13.1           Consent of Beneficiaries.  At the written direction or with the
written consent of Beneficiaries holding at least a majority of the total Units
present, in person or by proxy, at any meeting validly called for such purpose
pursuant to Section 12 hereof, or such greater or lesser percentage as shall be
specified in this Agreement for the taking of an action by the Beneficiaries
under the affected provision of this Agreement, the Trustees shall promptly make
and execute a declaration amending this Agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or amendments thereto; provided that no such amendment shall
increase the potential liability of the Trustees hereunder without the written
consent of the Trustees; provided, further, that no such amendment shall permit
the Trustees to engage in any activity prohibited by Section 6.1 hereof or
affect the Beneficiaries' rights to receive their pro rata shares of the Trust
Assets at the time of any distribution, and no such amendment shall cause the
Trust to be treated for Federal, state or local income tax purposes as other
than a liquidating trust under Treasury Regulation Section 301.7701-4(d), or
cause the Beneficiaries to be treated as other than the owners of their
respective shares of the Trust's taxable income pursuant to Section 671 through
679 of the Code and any analogous provision of state or local law.


13.2           Notice and Effect of Amendment.  Promptly after the execution by
the Trustees of any such declaration of amendment, the Trustees shall give
notice of the substance of such amendment to the Beneficiaries or, in lieu
thereof, the Trustees may send a copy of the amendment to each
Beneficiary.  Upon the execution of any such declaration of amendment by the
Trustees, this Agreement shall be deemed to be modified and amended in
accordance therewith and the respective rights, limitations of rights,
obligations, duties, and immunities of the Trustees and the Beneficiaries under
this Agreement shall thereafter be determined, exercised and enforced hereunder
subject in all respects to such modification and amendments, and all the terms
and conditions of any such amendment shall thereby be deemed to be part of the
terms and conditions of this Agreement for any and all purposes.


ARTICLE XIV


MISCELLANEOUS PROVISIONS


14.1           Filing Documents.  This Agreement shall be filed or recorded in
such office or offices as the Trustees may determine to be necessary or
desirable.  A copy of this Agreement and all amendments thereof shall be
maintained in the office of the Trustees and shall be available at all times
during regular business hours for inspection by any Beneficiary or his duly
authorized representative.  The Trustees shall file or record any amendment of
this Agreement in the same places where the original Agreement is filed or
recorded.  The Trustees shall file or record any instrument which relates to any
change in the office of the Trustees in the same places where the original
Agreement is filed or recorded.
 
 
23

--------------------------------------------------------------------------------

 

 
14.2           Beneficiaries Have No Rights or Privileges as Shareholders of the
Company.  Except as expressly provided in this Agreement or under applicable
law, the Beneficiaries (by their vote with respect to the Plan and/or their
acceptance of any distributions made to them pursuant to this Agreement) shall
have no rights or privileges attributable to their former status as
Shareholders.


14.3           Laws as to Construction.  This Agreement and the trust created
hereby shall be governed by and construed in accordance with the laws of the
State of Ohio.  The Trustees, the Company and the Beneficiaries (by their
acceptance of any distributions made to them pursuant to this Agreement) consent
and agree that this Agreement shall be governed by and construed in accordance
with such laws.  The Trustees may amend this Agreement to provide for the
creation of a new trust governed by the laws of another jurisdiction to which
the Retained Assets and Liabilities shall be assigned.


14.4           Severability.  In the event any provision of this Agreement or
the application thereof to any Person or circumstances shall be finally
determined by a court of proper jurisdiction to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each provision of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.


14.5           Notices.  Any notice or other communication by the Trustees to
any Beneficiary shall be deemed to have been sufficiently given, for all
purposes, if deposited, postage prepaid, in the post office or letter box
addressed to such Person at his address as shown in the records of the
Trust.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally or sent by
first-class mail, postage pre-paid overnight courier or telecopier to the
parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice:


 
(a)
If to the Trustees:



Winthrop Realty Liquidating Trust
P.O. Box 9507
7 Bulfinch Place
Suite 500
Boston, MA 02114
Facsimile: (617) 742-4641
 
 
24

--------------------------------------------------------------------------------

 

 
(b)       If to the Company:


Winthrop Realty Trust
P.O. Box 9507
7 Bulfinch `Place
Suite 500
Boston, MA 02114
Attention: Chief Executive Officer
Facsimile: (617) 742-4641


14.6           Instruments of Further Assurance.  On the Transfer Date, the
Company shall deliver to the Trustee all instruments, agreements, documents and
certificates as the Trustee may require to evidence such absolute and
irrevocable assignment, conveyance and transfer of the Retained Assets, duly
executed (and acknowledged and where applicable) by an officer of the Company.


14.7           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument.
 
[remainder of page left intentionally blank]
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Winthrop Realty Trust has caused this Agreement to be
executed by an authorized officer, and the Trustees herein have executed this
Agreement, effective this 5th day of August, 2016.
 
 

 
WINTHROP REALTY TRUST
 
By___________________________
     Carolyn Tiffany
     President


______________________________
Michael L. Ashner
 
______________________________
Howard Goldberg
 
______________________________
Carolyn Tiffany

 
 
26

--------------------------------------------------------------------------------

 
 
Schedule A


Independent Trustee Fees


For providing services, Trustees who satisfy the Independence Requirements shall
receive $5,000 per month payable on the fifth day of each month.



